    19-23827-rdd        Doc 75      Filed 06/26/20 Entered 06/26/20 15:57:42                 Main Document
                                                 Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                                               LIMITED AFFIRMATION IN OPPOSITION
In Re:                                                         TO DEBTOR’S MOTION TO SELL

Larry B Weinstein
dba LBW Real Estate Holdings, LLC                              Case No.: 19-23827-rdd
dba Key Construction, LLC                                      (Chapter 11)
dba Slinn Avenue, LLC
dba Post Office Square, LLC                                    Assigned to:
dba Bernadette Properties, LLC                                 Hon. Robert D. Drain
dba Chad Estates, LL                                           Bankruptcy Judge


                         Debtor.

_____________________________________________

         I, Courtney R Williams, Esq, am an attorney duly licensed to practice law in the Courts of this State and

in the United States Bankruptcy Court for the Southern District of New York and hereby states as follows:



         1.      I am an attorney at law duly licensed to practice before this Court and an associate of Gross

Polowy, LLC, attorneys for Specialized Loan Servicing, LLC (“Secured Creditor”), a secured creditor in this

bankruptcy case in relation to real property commonly known as 32 Prospect St, Spring Valley, NY 10977 (the “

Real Property “).



         2.      The Debtor, made a Motion to Sell the real property on June 12, 2020 as docket entry 70 (the

“Motion”). According to the Motion, the Debtor has a contract of sale in the amount of $340,000. As of June 18,

2020, the payoff for Secured Creditor’s lien is $168,897.50 and thus is appears that Debtor intends to pay the lien

in full. Accordingly, this affirmation is in response to Debtor’s Motion seeks adequate protection for its lien

pursuant to 11 U.S.C. § 363.



         3.      11 U.S.C. § 363(e) provides grounds for the Secured Creditor to seek adequate protection for its

lien when a §363 sale is contemplated. Secured Creditor respectfully requests adequate protection within the

language of 11 U.S.C. §363(e) through the addition of language in any order approving a sale that states in
    19-23827-rdd        Doc 75     Filed 06/26/20 Entered 06/26/20 15:57:42                 Main Document
                                                Pg 2 of 2

substance as follows:



                “ORDERED, that the Debtor is required and directed to pay the lien serviced by

                Specialized Loan Servicing, LLC its full lien amount at a closing of the sale or

                within 10 days of such closing, and said closing is to be held within 45 days of the

                instant Order, and full payment of Specialized Loan Servicing, LLC ’s lien shall

                be made as per the terms of a valid and up to date payoff letter/correspondence

                obtained from Specialized Loan Servicing, LLC, or its attorneys or agents.”



        WHEREFORE, Secured Creditor respectfully requests that any Order approving the prospective sale

contain the above-elaborated language that provides Secured Creditor with adequate protection pursuant to 11

U.S.C. §363€, together with such other, further and different relief as the Court may deem just in this matter.



DATED:      June 26 2020
            Williamsville, New York
                                                          Yours, etc.

                                                               /s/ Courtney R Williams
                                                          By:____________________________________
                                                                  Courtney R Williams, Esq.
                                                                  GROSS POLOWY, LLC
                                                                  Attorneys for Secured Creditor
                                                                  Specialized Loan Servicing, LLC.
                                                                  1775 Wehrle Drive, Suite 100
                                                                  Williamsville, NY 14221
                                                                  Telephone (716) 204-1700
